ADVISORY BOARD AGREEMENT




THIS ADVISORY BOARD AGREEMENT is made effective as of July 15, 2011, (the
"Effective Date") by and between OverNear, Inc., a Nevada corporation (the
"Company"), and Chad Hahn (the "Advisor").


RECITALS


A.   Company desires to obtain the services of Advisor to serve on the Company’s
Board of Advisors (the “Advisory Board”), and the Advisor desires to serve on
the Advisory Board, upon the following terms and conditions.


B.   Company has spent significant time, effort, and money to develop certain
Proprietary Information (as defined below), which Company considers vital to its
business and goodwill.


C.   The Proprietary Information may necessarily be communicated to or received
by Advisor in the course of serving on the Advisory Board for the Company, and
Company desires to obtain the Services of Advisor, only if, in doing so, it can
protect its Proprietary Information and goodwill.


D.   Company does not, however, desire to receive from Advisor, or for Advisor
to either induce the use of or use in connection with the performance of the
Services, any information which is confidential to or ownership of which resides
in a third party, whether acquired either prior to or subsequent to Advisor's
retention hereunder.




AGREEMENT


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.   Advisory Board Member. Company hereby retains Advisor to serve on its
Advisory Board.  The term of this Agreement (the “Term”) shall be the period
commencing on the Effective Date and terminating upon three (3) days prior
written notice delivered by either party to the other for any reason.  Upon any
termination of the Services as provided in the preceding sentence, this
Agreement shall terminate except that the provisions set forth in Sections 2.b,
4 and 6 of this Agreement shall survive such termination.


 
2.
Position, Duties, Responsibilities.



a.           Duties. Advisor shall perform those services (“Services”) as
reasonably requested by the Company from time to time, including but not limited
to the Services described on Exhibit A attached hereto.  Advisor shall devote
Advisor's commercially reasonable efforts and attention to the performance of
the Services for the Company on a timely basis.  Advisor shall also make himself
available to answer questions, provide advice and provide Services to the
Company upon reasonable request and notice from the Company.
 
 
 

--------------------------------------------------------------------------------

 


b.           Independent Contractor; No Conflict.  It is understood and agreed,
and it is the intention of the parties hereto, that Advisor is an independent
contractor, and not the employee, agent, joint venturer, or partner of Company
for any purposes whatsoever.  Advisor is skilled in providing the Services. To
the extent necessary, Advisor shall be solely responsible for any and all taxes
related to the receipt of any compensation under this Agreement.  Advisor hereby
represents, warrants and covenants that Advisor has the right, power and
authority to enter into this Agreement and that neither the execution nor
delivery of this Agreement, nor the performance of the Services by Advisor will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
Advisor is now or hereinafter becomes obligated.


3.           Compensation, Benefits, Expenses.


a.           Compensation.  As full and complete consideration of the Services
to be rendered hereunder, the Company shall pay Advisor the Compensation
described on Exhibit A attached hereto.


b.           Reimbursement of Expenses.  Company shall promptly reimburse
Advisor for any reasonable costs and expenses incurred by Advisor in connection
with any Services specifically requested by Company and actually performed by
Advisor pursuant to the terms of this Agreement.  Each such expenditure or cost
shall be reimbursed only if: (i) with respect to costs in excess of $100,
individually, Advisor receives prior approval from the Company’s CEO, President
or CFO or other executive for such expenditure or cost, and (ii) with respect to
costs in less than $100, individually, provided Advisor furnishes to Company
adequate records and other documents reasonably acceptable to Company evidencing
such expenditure or cost.


4.           Proprietary Information; Work Product; Non-Disclosure.


a.           Defined.  Company has conceived, developed and owns, and continues
to conceive and develop, certain property rights and information, including but
not limited to its business plans and objectives, client and customer
information, financial projections, marketing plans, marketing materials, logos,
and designs, and technical data, inventions, processes, know-how, algorithms,
formulae, franchises, databases, computer programs, computer software, user
interfaces, source codes, object codes, architectures and structures, display
screens, layouts, development tools and instructions, templates, and other trade
secrets, intangible assets and industrial or proprietary property rights which
may or may not be related directly or indirectly to Company's software business
and all documentation, media or other tangible embodiment of or relating to any
of the foregoing and all proprietary rights therein of Company (all of which are
hereinafter referred to as the "Proprietary Information").  Although certain
information may be generally known in the relevant industry, the fact that
Company uses it may not be so known. In such instance, the knowledge that
Company uses the information would comprise Proprietary
Information.  Furthermore, the fact that various fragments of information or
data may be generally known in the relevant industry does not mean that the
manner in which Company combines them, and the results obtained thereby, are
known.  In such instance, that would also comprise Proprietary Information.
 
 
2

--------------------------------------------------------------------------------

 


b.           General Restrictions on Use.  Advisor agrees to hold all
Proprietary Information in confidence and not to, directly or indirectly,
disclose, use, copy, publish, summarize, or remove from Company's premises any
Proprietary Information (or remove from the premises any other property of
Company), except (i) during the consulting relationship to the extent authorized
and necessary to carry out Advisor's responsibilities under this Agreement, and
(ii) after termination of the consulting relationship, only as specifically
authorized in writing by Company. Notwithstanding the foregoing, such
restrictions shall not apply to: (x) information which Advisor can show was
rightfully in Advisor's possession at the time of disclosure by Company; (y)
information which Advisor can show was received from a third party who lawfully
developed the information independently of Company or obtained such information
from Company under conditions which did not require that it be held in
confidence; or (z) information which, at the time of disclosure, is generally
available to the public.


c.           Ownership of Work Product.  All Work Product shall be considered
work(s) made by Advisor for hire for Company and shall belong exclusively to
Company and its designees.  If by operation of law, any of the Work Product,
including all related intellectual property rights, is not owned in its entirety
by Company automatically upon creation thereof, then Advisor agrees to assign,
and hereby assigns, to Company and its designees the ownership of such Work
Product, including all related intellectual property rights.  "Work Product"
shall mean any writings (including excel, power point, emails, etc.),
programming, documentation, data compilations, reports, and any other media,
materials, or other objects produced as a result of Advisor's work or delivered
by Advisor in the course of performing that work.


d.           Incidents and Further Assurances.  Company may obtain and hold in
its own name copyrights, registrations, and other protection that may be
available in the Advisor. Advisor agrees to provide any assistance required to
perfect such protection.  Advisor agrees to take sure further actions and
execute and deliver such further agreements and other instruments as Company may
reasonably request to give effect to this Section 4.


e.           Return of Proprietary Information.  Upon termination of this
Agreement, Advisor shall upon request by the Company promptly deliver to Company
at Company’s sole cost and expense, all drawings, blueprints, manuals,
specification documents, documentation, source or object codes, tape discs and
any other storage media, letters, notes, notebooks, reports, flowcharts, and all
other materials in its possession or under its control relating to the
Proprietary Information and/or Services, as well as all other property belonging
to Company which is then in Advisor's possession or under its
control.  Notwithstanding the foregoing, Advisor shall retain ownership of all
works owned by Advisor prior to commencing work for Company hereunder, subject
to Company's nonexclusive, perpetual, paid up right and license to use such
works in connection with its use of the Services and any Work Product.


f.           Remedies/Additional Confidentiality Agreements. Nothing in this
Section 4 is intended to limit any remedy of Company under applicable state or
federal law. At the request of Company, Advisor shall also execute Company's
standard "Confidentiality Agreement" or similarly named agreement as such
agreement is currently applied to and entered into by Company's most recent
employees.
 
 
3

--------------------------------------------------------------------------------

 


5.           Non-Compete. During the Term, Advisor shall provide the Company
with prior written notice if Consultant intends to provide any services, as an
employee, consultant or otherwise, to any person, company or entity that
competes directly with the Company, which written notice shall include the name
of the competitor.  During the period that is six (6) months after the
termination of this Agreement, Advisor shall provide the Company with written
notice any time that Advisor provides any services, as an employee, consultant
or otherwise, to any person, company or entity that competes directly with the
Company.  Notwithstanding anything to the contrary contained herein, Company
hereby consents to Consultant providing services, as an employee, consultant or
otherwise, to the following companies.


6.           Miscellaneous.


a.           Notices. All notices required under this Agreement shall be deemed
to have been given or made for all purposes upon receipt of such written notice
or communication. Notices to each party shall be sent to the address set forth
below the party's signature on the signature page of this Agreement.  Either
party hereto may change the address to which such communications are to be
directed by giving written notice to the other party hereto of such change in
the manner provided above.


b.           Entire Agreement.  This Agreement and any documents attached hereto
as Exhibits constitute the entire agreement and understanding between the
parties with respect to the subject matter herein and therein, and supersede and
replace any and all prior agreements and understandings, whether oral or written
with respect to such matters.  The provisions of this Agreement may be waived,
altered, amended or replaced in whole or in part only upon the written consent
of both parties to this Agreement.


c.           Severability, Enforcement.  If, for any reason, any provision of
this Agreement shall be determined to be invalid or inoperative, the validity
and effect of the other provisions herein shall not be affected thereby,
provided that no such severability shall be effective if it causes a material
detriment to any party.


d.           Governing Law.  The validity, interpretation, enforceability, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of California.  Venue for any and all disputes
arising out of this Agreement shall be the City of Los Angeles, State of
California.


e.           Injunctive Relief.  The parties agree that in the event of any
breach or threatened breach of any of the covenants in Section 4, the damage or
imminent damage to the value and the goodwill of Company's business will be
irreparable and extremely difficult to estimate, making any remedy at law or in
damages inadequate.  Accordingly, the parties agree that Company shall be
entitled to injunctive relief against Advisor in the event of any breach or
threatened breach of any such provisions by Advisor, in addition to any other
relief (including damages) available to Company under this Agreement or under
applicable state or federal law.
 
 
4

--------------------------------------------------------------------------------

 


f.           Publicity.  The Company shall, with prior written approval by
Advisor, have the right to use the name, biography and picture of Advisor on the
Company’s website, marketing and advertising materials.


g.           Indemnification of Consultant.  The Company shall indemnify and
hold harmless Consultant and its officers, directors, employees and agents
(“Consultant Parties”) and, on Consultant’s request, defend the Consultant
Parties from and against any claims, demands, causes of action, proceedings,
losses, liabilities, damages, deficiencies, interest, penalties, expenses,
judgments and costs (including reasonable attorneys’, consultants’ and
accountants’ fees and disbursements, court costs, amounts paid in settlement and
expenses of investigation) incurred by the Consultant Parties based on, or
arising out of (i) any negligent or intentionally tortious acts or omissions
committed by any officer, director, employee or agent of the Company; (ii)
Consultant’s good faith performance of its duties and obligations under this
Agreement with respect to the Advisory Service; and (iii) any breach of the
Company’s representations and warranties contained hereinbelow or in any
document or other writing delivered by the Company pursuant to this Agreement.




[SIGNATURE PAGE FOLLOWS]
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each party hereto has duly executed this Agreement as of the
Effective Date.
 
COMPANY
 
 
Signature:/s/ Fred E. Tannous
 
Name: Fred E. Tannous, CEO
ADVISORY BOARD MEMBER




Signature: /s/ Chad Hahn


Name: Chad Hahn

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit A
to the
Advisory Board Agreement


Services


As a member of the Advisory Board, you shall:



 
(i)  
participate in monthly Advisory Board calls which will last no more than two
hours

 
(ii)  
at the request of the Company, spend one day per quarter in person at the
Company’s headquarters or such other place that the Company may reasonably
request acting as a consultant on such matters as the Company may reasonably
request;

 
(iii)  
devote a minimum of eight (8) days in total annually to the Advisory Board; and

 
(iv)  
be accessible to Company to provide guidance on business and technology strategy
issues on an as-needed basis.



Compensation


The Company shall issue Advisor a one-time stock grant of up to 100,000 shares
of the Company’s common stock.  Provided this Agreement remains in effect, the
shares shall vest as follows:


10,000 shares shall vest immediately and the remaining 90,000 shares shall vest
at the rate of 7,500 shares per month on the last day of each month over twelve
(12) consecutive months.
 
 
7

--------------------------------------------------------------------------------

 